Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/13/2022 has been entered.

The claims 1, 6, 8, 13, 15, 20, 22, 25 and 28 have been amended. Claims 1-2, 6-9, 13-16 and 20-29 are pending.

Response to Amendment
With respect to Applicant’s amendments, the 112(b) rejections are hereby removed.
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains.
Applicant’s amendments and arguments have been considered. However, 103 rejection remains and is updated below.

Response to Argument
With respect to the 101 arguments, Applicant argues that “the pending claims improve the functionality of contextual calendaring technology at least by mining context information from a calendar event and an attendance record to place a conditional hold on a time slot on a first electronic calendar associated with a first potential attendee for the new calendar event having a higher priority compared to other potential attendees” (See Remarks at pg. 9). Specifically, Applicant asserts that the claimed features improve “the functioning of a computer and of electronic calendar technology by automatically adding a conditional hold on a calendar of a high priority potential attendee and, after determining the high priority attended will not attend, removing that hold and placing a new hold on a different potential attendee” (See Remarks at pg. 9). However, Examiner respectfully disagrees. As a whole, the pending claims recite a process for organizing and scheduling a meeting between people by considering priorities. The limitations involving placing conditional holds and removing conditional holds are methods of organizing meetings between people through reserving and organizing time slots on a calendar. As such, the pending claims may be categorized as a form of managing interactions between people, which is a judicial exception of certain methods of organizing human activity. The claimed technology, “processor of a server; and a “computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations,” merely implements the abstract idea steps of valuing an idea in the manner of “apply it.” The claimed additional elements do not improve the functioning of the computer or to any other technology or technical field.

With respect to the 103 arguments, Applicant argues that cited references, Bank and Chakra do not teach the amended features, “mining, by the processor, context information associated with the new calendar event from a plurality of sources, the plurality of sources comprising an existing calendar event related to the new calendar event;” “based on determining the priority for each of the potential attendees, placing, by the processor, a first conditional hold on a time slot on a first electronic calendar associated with a first potential attendee of the plurality of attendees, wherein the first potential attendee has a higher priority compared to other potential attendees of the plurality of potential attendees;” and “in response to determining the first potential attendee will not attend the new calendar event, automatically removing, by the processor, the first conditional hold from the first electronic calendar associated with the first potential attendee and placing a second conditional hold on a second electronic calendar associated with a second potential attendee” (See Remarks at pgs. 10-12). However, Examiner notes that the 103 rejection, including the above amended limitations, has been updated and are now rejected by McPhail (US Patent Application Publication, 2012/0150581). Therefore, Applicant’s arguments are moot. See the updated 103 rejection below.

Additionally, with respect to the 103 rejection, Applicant argues that the cited reference Chakra does not teach, disclose or suggest “determining, by the processor, based on the context information, a plurality of potential attendees for the new calendar event, wherein the plurality of potential attendees each share a common attribute” (See Remarks at pgs. 10-11). However, Examiner respectfully disagrees. Examiner notes that Chakra’s disclosure that the server can determine meeting participants with common attributes such as, similar profiles, users holding the same position in the organization, users who are part of the same research group, etc. based on examining the meeting subjects associated with the event (See Chakra, ¶0017-0018). Examiner also notes that Applicant’s Specification does not specify or suggest what a “common attribute” is. Therefore, Examiner has reasonably interpreted the commonalities between meeting participants in Chakra’s disclosure as a “plurality of potential attendees each share a common attribute.”

Continuation
 This application is a continuation application of U.S. application no. 13/918,356 filed on 06/14/2013 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1-2, 6-9, 13-16 and 20-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In accordance with Step 1, it is first noted that the claimed method in claims 1-2, 6-7 and 21-23; the claimed server in claims 8-9, 13-14, and 24-26; and the claimed computer-readable storage device in claims 15-16, 20 and 27-29 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-2, 6-9, 13-16 and 20-29.

In accordance with Step 2A, Prong One, claims 1-2, 6-9, 13-16 and 20-29 are rejected because the claimed invention is directed to the abstract idea without significantly more.

The independent claims recite:
Detecting… a creation of a new calendar event;
mining… context information associated with the new calendar event from a plurality of sources, the plurality of sources comprising an existing calendar event related to the new calendar event; 
determining… based on the context information, a plurality of potential attendees for the new calendar event, wherein the plurality of potential attendees each share a common attribute; 
determining… a priority for each of the potential attendees;
based on determining the priority for each of the potential attendees, placing … a first conditional hold on a time slot on a first electronic calendar associated with a first potential attendee of the plurality of attendees, wherein the first potential attendee has a higher priority compared to other potential attendees of the plurality of potential attendees; 
determining … the first potential attendee of the plurality of potential attendees will not attend the new calendar event; and 
in response to determining the first potential attendee will not attend the new calendar event, automatically removing … the first conditional hold from the first electronic calendar associated with the first potential attendee and placing a second conditional hold on a second electronic calendar associated with a second potential attendee.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). Specifically, as described in the Applicant’s Specification, the invention sets forth an arrangement that manages calendaring and scheduling meetings “based on users’ behavior with respect to the participants, topics and tasks or context of the meeting” (See Applicant’s Abstract). As a whole, the pending claims recite a process for organizing and scheduling a meeting between people by considering priorities. As such, the pending claims may be categorized as a form of managing interactions between people, which is a judicial exception of certain methods of organizing human activity.

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of “processor of a server; and a “computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations” for receiving data; processing data (e.g. “detecting a new calendar event;” “mining… context information associated with the new calendar event from a plurality of sources;” “determining,… based on the context information, a plurality of attendees for the new calendar event;” “based on determining the priority for each of the potential attendees, placing, … a conditional hold on a time slot on an electronic calendar associated with each of the plurality of attendees;” “determining … the first potential attendee of the plurality of potential attendees will not attend the new calendar event;”  etc.); storing data; displaying data and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive, process, store and display data and thus do not provide an inventive concept in the claims.

In accordance with Step 2B, the claims only recite the additional elements – a “processor of a server; and a “computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations.” The additional elements are recited at a high-level of generality (i.e., as a generic computer performing generic computer operations of managing calendaring and scheduling meetings) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is first noted in the Applicant’s Specification that “embodiments within the scope of the present disclosure may also include tangible and/or non-transitory computer-readable storage media for carrying or having computer- executable instructions or data structures stored thereon. Such non-transitory computer- readable storage media can be any available media that can be accessed by a general purpose or special purpose computer” (Specification, ¶0048). As additional evidence of conventional computer implementation, it is noted in the July 2015 Update: Subject Matter Eligibility, the courts have recognized that “receiving, processing, and storing data” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See July 2015 Update: Subject Matter Eligibility, pg. 7). From the interpretation of the July 2015 Update and the Specification, one would reasonably deduce that the additional elements are merely embodies generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 13-15 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over McPhail (US Patent Application Publication, 2012/0150581) in view of Chakra et al. (US Patent Application Publication, 2009/0307045, hereinafter referred to as Chakra).

As per Claim 1, McPhail discloses a method comprising: 

a)	detecting, by a processor of a server, a creation of a new calendar event (McPhail: ¶0014,0017-0018: The scheduler may automatically create a calendar event optimized for multiple users. See ¶0014 where they detect a request for a reservation.); 

b)	mining, by the processor, context information associated with the new calendar event from a plurality of sources, the plurality of sources comprising an existing calendar event related to the new calendar event (McPhail: ¶0025: Related attributes of existing scheduled events are determined for each invitee (see example in ¶0021 for attributes such as acceptance rates, geographic location, etc. or ¶0034 for attributes such as desired length, desired location, desired priority, desired participants, and desired relative date range of the to-be-scheduled meeting) and used by the scheduler to determine an optimal time for the to-be-scheduled event.);

d)	determining, by the processor, a priority for each of the potential attendees (McPhail: ¶0029: A relative importance/priority of each invitee can be determined for scheduling an event);

e)	based on determining the priority for each of the potential attendees, placing, by the processor, a first conditional hold on a time slot on a first electronic calendar associated with a first potential attendee of the plurality of attendees, wherein the first potential attendee has a higher priority compared to other potential attendees of the plurality of potential attendees (McPhail: ¶0029-0031: A relative importance/priority of each invitee can be determined for scheduling an event. The event may have varying significances for different priorities, whereas an analysis determines, amongst the invitees, the attendee with the higher priority. From analyzing the prioritization of potential invitees, a time slot can be reserved or held tentatively on the schedule until accepted by the invitees.);

f)	determining, by the processor, the first potential attendee of the plurality of potential attendees will not attend the new calendar event; and in response to determining the first potential attendee will not attend the new calendar event, automatically removing, by the processor, the first conditional hold from the first electronic calendar associated with the first potential attendee and placing a second conditional hold on a second electronic calendar associated with a second potential attendee (McPhail: ¶0029-0031: The event may have varying significances for different priorities, whereas an analysis determines, amongst the invitees, the attendee with the higher priority. From analyzing the prioritization of potential invitees, a time slot can be reserved or held tentatively on the schedule until accepted/unaccepted by the invitees. When it is determined that the prospective event date is not viable (i.e. will not attend), a reprioritization of invitees is performed to determine new prospective event dates to be held tentatively until deemed acceptable or unacceptable. See ¶0047-0048 where invitees have different calendaring systems, therefore a first a second electronic calendar respective to each invitee.).

McPhail does not explicitly disclose; however, Chakra discloses:

c)	determining, by the processor, based on the context information, a plurality of attendees for the new calendar event, wherein the plurality of potential attendees each share a common attribute (Chakra ¶0017-0018: The calendar management server can examine meeting subjects and invited meeting participants [context information], interface with the meeting rules base, and verify that all the key participants have been invited. The server can suggest meeting participants by determining users with similar profiles, users holding the same position in the organization, users who are part of the same research group, etc.);

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine McPhail with Chakra’s determination an appointment based on context information because the references are analogous/compatible since each is directed toward features for scheduling methods, and because incorporating Chakra’s determination an appointment based on context information in McPhail would have served McPhail’s pursuit of effectively scheduling appointments with different types of calendaring system using scheduling information (See McPhail, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 15 recite limitations already addressed by the rejection of Claim 1; therefore, the same rejection applies. Further, McPhail discloses a “"computer-readable medium" is used to
define any medium that can store and provide instructions and other data to processor and/or, particularly where the instructions are to be executed by processor” in ¶0039-0040.


As per Claim 6, McPhail in view of Chakra discloses the method of claim 1, wherein the context information comprises one or more of event content associated with the existing calendar event, involvement of one of the plurality of attendees in the existing calendar event (McPhail: ¶0025: Related attributes of existing scheduled events are determined for each invitee of the plurality invitees (see example in ¶0021 for attributes such as acceptance rates, geographic location, etc. or ¶0034 for attributes such as desired length, desired location, desired priority, desired participants, and desired relative date range of the to-be-scheduled meeting) and used by the scheduler to determine an optimal time for the to-be-scheduled event.);

McPhail does not explicitly disclose; however, Chakra discloses wherein the context information comprises… an expertise profile of one attendee of the plurality of attendees, and an agenda for the existing calendar event (Chakra: ¶0017-0022: The calendar management server can examine meeting subjects and invited meeting participants [context information], interface with the meeting rules base, and verify that all the key participants have been invited. For example, a user-specified rule in the meeting rules base may state that a meeting topic keyword "software release planning" requires the participation of three key participants, their roles being: chief programmer, release manager, and project manager [involvement of one of the plurality of attendees. The calendar management server can interface with the user profile database [expertise profile], determine the participants who fit these roles, and propose inviting the required participants. See meeting agenda in ¶0022.).

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine McPhail with Chakra’s determination an appointment based on context information because the references are analogous/compatible since each is directed toward features for scheduling methods, and because incorporating Chakra’s determination an appointment based on context information in McPhail would have served McPhail’s pursuit of effectively scheduling appointments with different types of calendaring system using scheduling information (See McPhail, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 20 recite limitations already addressed by the rejection of Claim 6; therefore, the same rejection applies.

As per Claim 7, McPhail in view of Chakra discloses the method of claim 1, wherein determining the plurality of attendees comprises determining, based on the context information, an attribute desirable for the new calendar event (McPhail: ¶0030 and 0034: The system can determine cross-domain scheduling availability including identifying a plurality of meeting invitees, an ability to identify all schedule availabilities for each invitee, an ability to identify the nature of all scheduled events of each invitee, etc. Attributes for a to-be scheduled meeting could also be determined, such as desired length, desired location, desired priority, desired participants, and desired relative date range of the to-be-scheduled meeting.).

Claim 14 recites limitations already addressed by the rejection of Claim 7; therefore, the same rejection applies.

As per Claim 21, McPhail in view of Chakra discloses the method of claim 1… high-priority attendees and low-priority attendees (McPhail: ¶0029: A relative importance/priority of each invitee can be determined for scheduling an event. The event may have varying significances for different priorities, whereas an analysis determines, amongst the invitees, the attendee with the higher priority.);

McPhail does not explicitly disclose; however, Chakra discloses wherein the plurality of attendees comprises a first group of …attendees and a second group of … attendees (Chakra: ¶0030-0032: The calendar management server can determine the availability of a first group of meeting participants. In the event that the first group of participants are unavailable, the calendar management server determines a second alternate group of meeting participants.)

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine McPhail with Chakra’s determination an appointment based on context information because the references are analogous/compatible since each is directed toward features for scheduling methods, and because incorporating Chakra’s determination an appointment based on context information in McPhail would have served McPhail’s pursuit of effectively scheduling appointments with different types of calendaring system using scheduling information (See McPhail, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 24 and 27 recite limitations already addressed by the rejection of Claim 21; therefore, the same rejection applies.

As per Claim 22, McPhail in view of Chakra discloses the method of claim 21, wherein: the second conditional hold is placed on the time slot of the electronic calendar associated with each attendee of the… of high-priority attendees, and the second conditional hold is omitted from being placed on the time slot of an electronic calendar associated with each attendee of the … of low-priority attendees (McPhail: ¶0029-0031: The event may have varying significances for different priorities, whereas an analysis determines, amongst the invitees, the attendee with the higher priority. From analyzing the prioritization of potential invitees, a time slot can be reserved or held tentatively on the schedule until accepted/unaccepted by the invitees. When it is determined that the prospective event date is not viable (i.e. will not attend), a reprioritization of invitees is performed to determine new prospective event dates to be held tentatively until deemed acceptable or unacceptable. See ¶0047-0048 and 0050 where invitees of different levels of priorities/importance have different calendaring systems, therefore a first a second electronic calendar respective to each invitee. Examiner notes that the to-be-scheduled date is determined based on the higher priority invitee, if this date is accepted it would be apparently omitted from the lower priority attendee’s calendar.).

McPhail does not explicitly disclose; however, Chakra discloses wherein the plurality of attendees comprises a first group of …attendees and a second group of … attendees (Chakra: ¶0030-0032: The calendar management server can determine the availability of a first group of meeting participants. In the event that the first group of participants are unavailable, the calendar management server determines a second alternate group of meeting participants.)

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine McPhail with Chakra’s determination an appointment based on context information because the references are analogous/compatible since each is directed toward features for scheduling methods, and because incorporating Chakra’s determination an appointment based on context information in McPhail would have served McPhail’s pursuit of effectively scheduling appointments with different types of calendaring system using scheduling information (See McPhail, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 25 and 28 recite limitations already addressed by the rejection of Claim 22; therefore, the same rejection applies.

 As per Claim 23, McPhail in view of Chakra discloses the method of claim 1, wherein the second potential attendee has a second highest priority compared to the other potential attendees (McPhail: ¶0029: A relative importance/priority of each invitee can be determined for scheduling an event. The event may have varying significances for different priorities, whereas an analysis determines, amongst the invitees, the attendee with the higher priority. Examiner notes that the evaluated priority assigned to an invitee has varying significances and weight is given to the invitee with a higher priority or importance. Therefore, it would be obvious for the second assessed invitee to be the invitee of the second highest priority or importance.);

Claims 26 and 29 recite limitations already addressed by the rejection of Claim 23; therefore, the same rejection applies.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McPhail (US Patent Application Publication, 2012/0150581) in view of Chakra et al. (US Patent Application Publication, 2009/0307045, hereinafter referred to as Chakra) in further view of Bank et al. (US Patent Application Publication, 2009/0157466, hereinafter referred to as Bank).

As per Claim 2, McPhail in view of Chakra discloses the method of claim 1.

McPhail does not explicitly disclose; however, Bank discloses the sources further comprising at least two of a transcribed text from a telephone call, a recurring telephone call pattern, an email, an instant message, a text message, a voicemail message, a video chat, a collaboration session, and a shared file, wherein the context information relates to the new calendar event (Bank: ¶0038-0039, where the communication service communicates a message including a proposed appointment. The communication service may be any one of a number of sources including message-oriented communication media, including email, instant messaging ("chat" messages), short message service messages, enhanced message service messages, and multimedia message service messages. The user may include more than one proposed appointment time [context information for new calendar event] in a message.)

It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to combine McPhail with Bank’s determination of context information for scheduling an event because the references are analogous/compatible since each is directed toward features for scheduling methods, and because incorporating Bank’s determination of context information for scheduling an event in McPhail would have served McPhail’s pursuit of effectively scheduling appointments with different types of calendaring system using scheduling information (See McPhail, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 16 recite limitations already addressed by the rejection of Claim 2; therefore, the same rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Trang et al. (US 7,774,478): session when a called party is presently unable or unwilling to accept an incoming call. A first user's communications device receives a request for a communication session from a second user's communications device. Upon failure to accept the request, a server automatically forms a calendar data object, such as in response to receipt of a scheduling trigger message from the first communications device that includes an indication of the failure to accept and an identifier of the second user. The calendar data object includes scheduling information indicating, explicitly and/or implicitly, future time(s) when the first user is available. The calendar data object is sent to either one of the devices, and a time is selected. The server then notifies the other device of the selected time.

Sen et al. (A Formal Study of Distributed Meeting Scheduling): Automating routine organizational tasks, such as meeting scheduling, requires a careful balance between the individual (respecting his or her privacy and personal preferences) and the organization (making efficient use of time and other resources). We argue that meeting scheduling is an inherently distributed process, and that negotiating over meetings can be viewed as a distributed search process. Keeping the process tractable requires introducing heuristics to guide distributed schedulers’ decisions about what information to exchange and whether or not to propose the same tentative time for several meetings. While we have intuitions about how such heuristics could affect scheduling performance and efficiency, verifying these intuitions requires a more formal model of the meeting schedule problem and the scheduling process. We present our preliminary work toward this goal, as well as experimental results that validate some of the predictions of our formal model. We also investigate scheduling in over constrained situations, namely, scheduling of high priority meetings at short notice, which requires cancellation and rescheduling of previously scheduled meetings. Our model provides a springboard into deeper investigations of important issues in distributed artificial intelligence as well, and we outline our ongoing work in this direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683